Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-38, and the species of “acute or chronic kidney disease, kidney stones, and kidney failure” for Group II invention, in the reply filed on 2/15/22 is acknowledged.
Claims 39-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/22.

Claims Status:
Claims 1-20 have been cancelled.
Claims 21-44 are pending.
Claims 39-44 are withdrawn.
Claims 21-38 are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract contains legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 33-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. The limitation “(when present)” creates confusion if the limitation in question is required or not. Thus, the metes and bounds are not clear. Correction is required. The Examiner suggests deleting “(when present)” because the modified polymer limitation already has ethyl cellulose or a mixture of ethylcellulose and hydroxypropyl cellulose in the alternative. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Solomonovich et al. (WO2013022924) and Yeh et al. (US 20140256748; IDS filed 1/13/21) as evidenced by DrugBank Verinurad ([online] retrieved on 2/23/22 from: https://go.drugbank.com/drugs/DB11873; 2021; 4 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 

Applicant claims:

    PNG
    media_image1.png
    500
    1317
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	
Regarding instant claim 21, Solomonovich et al. teach modified release compositions [0015] comprising mono- or multiparticulate tablets [0017] and compressed and non-compressed dosage forms (claims 1-35) and in claim 1:

    PNG
    media_image2.png
    408
    1116
    media_image2.png
    Greyscale

	Solomonovich et al. also teach that he drug is practically insoluble in water (claim 11).
Regarding instant claims 22-23, Solomonovich et al. teach that he inert core comprises a filler, binder and a lubricant (claim 2), where the filler can be microcrystalline cellulose or a sugar such as sucrose or a starch (claims 4-7).
Regarding instant claims 24-30, 34 and 35, Solomonovich et al. teaches that the drug layer comprises a modified release polymer (claim 19) such as ethyl cellulose (water insoluble) (claim 20) and hydroxypropylmethyl cellulose (water soluble), hydroxypropyl cellulose, polyvinylpyrrolidone and mixtures thereof (claim 16), thus providing a mixture of water-insoluble and water-soluble polymers such as ethyl cellulose and hydroxypropyl cellulose or ethyl cellulose and polyvinylpyrrolidone. See also example 6 where ethyl cellulose is used in combination with hypromellose, which is short for HPMC ([0083-0084] and page 25) thus providing motivation to select this pair of polymers. 
Regarding instant claim 33, Solomonovich et al. teach that the core is present in a range of about 50 to about 85 wt% (claim 3) and the drug is present in the drug layer in an amount of from about 10 to about 90 wt% (claim 13). In Example 6, the drug layer 
Regarding instant claim 38, Solomonovich et al. teaches that the multiparticulates are filled into capsules [0017]. Solomonovich et al. teaches that multiparticulates are produced by pellet layering [0007].  
Regarding instant claims 1 and 36-38, Yeh et al. teach 2-((3-( 4-cyanonaphthalen-1-yl)pyridin-4-yl)thio )-2-methylpropanoic acid and pharmaceutically acceptable salts thereof (Abstract; claim 1) in formulations suitable for oral administration including capsules and tablets including time delay materials such as ethyl cellulose and hyoxyproplymethyl cellulose and hydroxypropyl cellulose [0065-0066, 0077, 0089] with guidance on an appropriate dosage amount [0091-0092]. As evidenced by DrugBank Verinurad, the water solubility of verinurad, the claimed pharmaceutical active agent, is 0.00471 mg/mL (page 3 of 4), which is less than about 100 mg/L.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Solomonovich et al. is that Solomonovich et al. do not expressly teach pellets of 2-((3-( 4-cyanonaphthalen-1-
2. The difference between the instant application and Solomonovich et al. is that Solomonovich et al. do not expressly teach an embodiment wherein:

    PNG
    media_image3.png
    196
    1144
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    235
    1146
    media_image4.png
    Greyscale

3. The difference between the instant application and Solomonovich et al. is that Solomonovich et al. do not expressly teach a weight ratio of ethylcellulose to hydroxypropyl cellulose range of from about 1:1 to about 4:1 or an active agent to the binder such as HPMC ranges from about 4:1 to about 9:1. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
, as suggested by Yeh et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Solomonovich et al. is directed to making multiparticulates of the inert core layered dosage form that can fit within a capsule as discussed above. Thus, the multiparticulates would be pellets in the capsule. Accordingly, the Examiner can discern no difference between the instantly claimed pellet and the mono- or multiparticulates tablets of Solomonovich et al. especially when it appears that the dosage forms are prepared in the same manner by coating an inert core with the active compound composition and then layering another release controlling layer (Instant specification Example 11 and claim 36 of Solomonovich et al.). It appears to be merely a difference in semantics. Regarding the active agent, Solomonovich et al. guide the artisan to using drugs which are practically insoluble in water (claim 11) and the artisan is aware that the claimed drug use 2-((3-( 4-cyanonaphthalen-1-yl)pyridin-4-yl)thio )-2-methylpropanoic acid is practically insoluble in water as evidenced by DrugBank Verinurad. Therefore, the ordinary artisan would have a reasonable expectation of success in using 2-((3-( 4-cyanonaphthalen-1-yl)pyridin-4-yl)thio )-2-methylpropanoic acid as the drug in the dosage form of Solomonovich et al. and call the dosage form a pellet.


    PNG
    media_image3.png
    196
    1144
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    235
    1146
    media_image4.png
    Greyscale

and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Solomonovich et al. already teach and suggest these components for the inert core and drug layer and modified release layer. It is then merely judicious selection of the components already taught by Solomonovich et al. and arranging them as claimed with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).

, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Solomonovich et al. teach an example with a weight ratio of ethylcellulose to hypromellose in the modified release polymer layer of 7.4:1.0 (Formulation 6; page 24). It is the Examiner’s position that substitution of an equivalent water-soluble cellulose such as hydroxypropyl cellulose is obvious to the ordinary artisan. Regarding the ratio of components, the Examiner has 2 positions. First, the ratios are close enough that the modified release layer will function the same. See MPEP 2144.05(I): “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” Secondly, it is within the skill of the artisan to optimize the ratio of water insoluble and water-soluble polymers to achieve the desired modified release. Thus, it is merely routine optimization to have a weight ratio of ethylcellulose to hydroxypropyl cellulose range is from about 1:1 to about 4:1 with a reasonable expectation of success. 
Regarding the limitation of the weight ratio of active agent to the binder such as HPMC ranges from about 4:1 to about 9:1, Solomonovich et al. teaches that the drug in the drug layer is present from about 10-90 wt%. In a hypothetical example, if the drug is present at 90 wt% of the drug layer, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14 and 21-24 of copending Application No. 17597601(reference application). Although the claims at issue are not identical, the copending anticipates and/or renders obvious embodiments of the instantly claimed pharmaceutical composition by disclosing:

    PNG
    media_image5.png
    592
    792
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    178
    776
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    326
    777
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    572
    752
    media_image8.png
    Greyscale

The copending teaches adding allopurinol (claim 20).
	The copending does not expressly teach the limitations of instant claim 33. However, it is merely routine optimization to determine the amount of inert core, drug layer and modified rate controlling layer polymer(s) by the ordinary artisan with a reasonable expectation of success. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
The copending does not expressly teach the plurality of pellets in a capsule. However, the ordinary artisan in the pharmaceutical arts would add the pellets to a capsule for ease of administration of the pellets with a reasonable expectation of success. 
	Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. It is also noted that he copending teaches method claims which appear to read on the instant withdrawn method claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/Ernst V Arnold/
Primary Examiner, Art Unit 1613